Citation Nr: 0333893	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  99-02 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The veteran had active military service from August 1967 to 
August 1969.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  In a May 2000 decision, the Board 
found that the appellant had submitted well grounded claims 
and the issues were then remanded for additional development.  

In January 2003, the Board denied service connection for the 
cause of the veteran's death, and in the same decision 
informed the appellant that the claim of entitlement to DIC 
benefits under 38 U.S.C.A. § 1318 was subject to a stay under 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I) because it involved a situation where the veteran 
was not rated totally disabled for a continuous period of at 
least 10 years prior to death, or at least 5 years from the 
veteran's release from active duty.  

The stay on "hypothetical entitlement" claims was recently 
lifted, although the stay on processing appeals relating to 
entitlement to DIC benefits under 38 U.S.C.A. §§ 1311(a)(2) 
and 1318 where a survivor seeks to reopen a claim that was 
finally decided during the veteran's lifetime on the grounds 
of new and material evidence is continued.  See National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).  
The appellant has not requested to reopen a finally decided 
claim and, therefore, the Board will proceed with the 
adjudication of this appeal.  




FINDINGS OF FACT

1.  The veteran's active military service ended in August 
1969, and he died in June 1997.  

2.  The veteran was not service connected for any disease or 
disability at the time of death; consequently he was not 
rated totally disabled due to service-connected disabilities 
for 10 continuous years immediately preceding death.  

3.  During his lifetime, the veteran had filed a claim of 
service connection for oropharyngeal cancer and the RO denied 
the claim in January 1997; the veteran did not appeal.  

4.  The appellant filed her claim for DIC benefits in 
November 1997.  

5.  The appellant has not specifically alleged clear and 
unmistakable error (CUE) in any final rating or Board 
decision.  


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (1999, 
2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The March 1998 statement of the case and the November 2001 
supplemental statement of the case advised the appellant of 
the laws and regulations pertaining to her claim of 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318.  These documents informed the appellant 
of the evidence of record and explained the reasons and bases 
for denial of her claim.  She was specifically informed that 
entitlement to DIC under 38 U.S.C.A. § 1318 was being denied 
because the evidence did not show that the veteran was rated 
totally disabled due to service-connected disabilities for 
the 10 continuous years immediately preceding his death.  The 
statement of the case and supplemental statement of the case 
made it clear to the appellant that in order to prevail on 
her claim for DIC under 38 U.S.C.A. § 1318 she needed to 
present medical evidence that showed the veteran had been 
totally disabled by service-connected disabilities for 10 
continuous years immediately preceding death.  The RO sent a 
letter to the appellant dated in September 2002 that informed 
her of the provisions of the VCAA and informed her what 
action she needed to take and what action the RO would take 
on her claim for DIC under 38 U.S.C.A. § 1318.  Specifically 
she was told that she needed to submit evidence showing that 
service-connected disabilities had rendered the veteran 
totally disabled for the 10 years immediately preceding 
death.  

The appellant has also been apprised of the amendment to 
38 C.F.R. § 3.22 and subsequent litigation.  In January 2003, 
she was notified that her claim of entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 was 
subject to a temporary stay and was provided a copy of 
Chairman's Memorandum No. 01-01-17 (Temporary Stay On 
Processing Appeals Relating To Entitlement To Dependency And 
Indemnity Compensation Under 38 U.S.C. § 1318 Where The 
Decision Would Require A Hypothetical Determination of 
Eligibility).  In August 2003, the appellant was notified 
that the temporary stay had been lifted in part and was 
provided a copy of Chairman's Memorandum No. 01-03-09 
(Processing Appeals Relating to Entitlement to Dependency and 
Indemnity Compensation Under 38 U.S.C. §§ 1311(a)(2) And 1318 
- Partial Lifting Of Stay).  The Board concludes that the 
aforementioned correspondence effectively notified the 
appellant of the relevant changes in law.  

The Board notes that recently the United States Court of 
Appeals for the Federal Circuit invalidated the regulation 
that allowed the RO to send a letter containing a deadline 
for submitting evidence that is less than the one-year called 
for by the VCAA.  See, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  In light of the fact that the appellant has had more 
than one year to submit evidence and has not indicated that 
there is any additional evidence forthcoming, the Board finds 
that there is no prejudice to the appellant in proceeding 
with his appeal.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The veteran was notified of the VCAA more than one 
year prior to this decision and there is no indication that 
there is more information or medical evidence to be found 
with respect to the appellant's claim.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate her claim and that no additional assistance 
would aid in further developing her claim.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating her claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

The veteran's active military service ended in August 1969 
and he died in June 1997.  Review of the claims file shows 
that he was not service connected for any disability or 
disease during his lifetime, nor was he totally disabled as a 
result of service-connected disabilities for the 10 years 
immediately preceding his death.  

Under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 (effective 
prior to January 21, 2000), DIC benefits shall be paid to a 
deceased veteran's surviving spouse or children in the same 
manner as if the veteran's death is service connected when 
the following conditions are met: 1) the veteran's death was 
not caused by his own willful misconduct; and 2) the veteran 
was in receipt of or for any reason (including receipt of 
military retired or retirement pay or correction of a rating 
after the veteran's death based on clear and unmistakable 
error) was not in receipt of but would have been entitled to 
receive compensation at the time of death for a service-
connected disability that either: i) was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 or more years immediately preceding death; 
or ii) was continuously rated totally disabling by a 
schedular or unemployability rating from the date of the 
veteran's discharge or release from active duty for a period 
of not less than 5 years immediately preceding death.  
38 C.F.R. § 3.22 (1999).  

The language "entitled to receive" has been interpreted by 
case law.  In Green v. Brown, 10 Vet. App. 111 (1997), the 
United States Court of Appeals for Veterans Claims (Court) 
discussed the applicable law (38 U.S.C.A. § 1318(b)) and 
regulation (38 C.F.R. § 3.22(a)), and determined that a CUE 
claim was not the sole way for a survivor to show the 
veteran's entitlement as of the time of his death.  The 
survivor has the right to attempt to demonstrate that the 
veteran hypothetically would have been entitled to receive a 
different decision on a service connection related issue 
based on evidence in the claims folder or VA custody prior to 
the veteran's death and the law then or subsequently made 
retroactively applicable.  

In Carpenter v. West, 11 Vet. App. 140 (1998), the Court 
reiterated that CUE was not the sole way to demonstrate 1318 
entitlement, finding that the appellant was entitled to 
adjudication of her § 1318 "entitled to receive" claim as 
if it were a claim brought by the veteran prior to his death 
without regard to any prior disposition of those issues 
during his lifetime.  However, the Court indicated that 
38 C.F.R. § 20.1106 appeared to preclude such consideration 
in terms of § 1318 claims.  38 C.F.R. § 20.1106 did not apply 
in this particular case because the § 1318 claim was brought 
before the March 1992 effective date of that regulation.  
Prior to March 1992, 38 C.F.R. § 19.196 did not preclude such 
consideration.  

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
determined that where a veteran had not filed a claim for VA 
benefits, the veteran's surviving spouse could still file a 
claim for DIC benefits to demonstrate that the veteran would 
have been entitled to receive VA compensation for a 100 
percent disability rating for 10 continuous years prior to 
his death.  Thus, Wingo applies where no final VA decision 
regarding the veteran's level of disability had been made 
which would affect a survivor's claim under § 1318(b).  

The Court later stated that "[A] survivor of a deceased 
veteran is eligible for DIC under § 1318(b)(1) if (1) the 
veteran was in actual receipt of a 100 percent disability 
rating for the statutory period of time, (2) the veteran 
would have been in receipt of a 100 percent rating for such 
time but for CUE in a final rating or BVA decision, or (3) if 
under the specific and limited exceptions under Carpenter or 
Wingo, the veteran was "hypothetically" entitled to a 100 
percent disability rating for the required period of time."  
See Marso v. West, 13 Vet. App. 260 (1999).  

Effective January 21, 2000, 38 C.F.R. § 3.22 was amended to 
reflect VA's conclusion that 38 U.S.C. § 1318(b) authorizes 
payment of DIC only in cases where the veteran had, during 
his lifetime, established a right to receive total service-
connected disability for the required statutory period or 
would have established such a right if not for CUE.  See 65 
Fed. Reg. 3388-3392 (Jan. 2000).  

Under the current version of the regulation, even though a 
veteran died of nonservice-connected causes, VA will pay 
death benefits to the surviving spouse or children in the 
same manner as if the veteran's death were service-connected 
if the veteran's death was not the result of his own willful 
misconduct, and, at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability, which was rated by VA as 
totally disabling for a continuous period of at least 10 
years immediately preceding death, or was rated by VA as 
totally disabling continuously since the veteran's release 
from active duty and for at least 5 years immediately 
preceding death, or was rated by VA as totally disabling for 
a continuous period of not less than 1 year immediately 
preceding death, if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 C.F.R. § 3.22(a) 
(2003).  

"Entitled to receive" means that, at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation for the 
following reasons: (1) VA was paying the compensation to the 
veteran's dependents; (2) VA was withholding the compensation 
under authority of 38 U.S.C. § 5314 to offset an indebtedness 
of the veteran; (3) the veteran had applied for compensation 
but had not received total disability compensation due solely 
to clear and unmistakable error in a VA decision concerning 
the issues of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
§ 1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. 
§ 3.22(b) (2003).  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  The 
revised regulation clearly does not allow for consideration 
of hypothetical entitlement.  Under the circumstances of this 
case, the more favorable law is the former law because it 
allows for a consideration of hypothetical entitlement under 
specific conditions.  Accordingly, the former law will be 
applied in the adjudication of this appeal.  

At the time of the veteran's death in June 1997, service 
connection had not been established for any disability or 
disease.  Entitlement to a permanent and total disability 
rating due to service-connected disabilities had not been 
established.  Because the veteran was not in receipt of a 
total disability rating based on service-connected 
disabilities for the statutory period of time prior to his 
death, entitlement to DIC benefits is not appropriate on that 
basis.  

The record does not indicate that the appellant has 
specifically alleged that there was CUE in any final rating 
decision.  As the appellant has not raised this issue, the 
Board concludes that no further action or consideration is 
warranted as to this particular portion of the § 1318 
analysis.  

Applying the prior regulation and relevant case law, a 
consideration of hypothetical entitlement is warranted if the 
appellant submitted her claim prior to the March 4, 1992, 
effective date of § 20.1106, or where no final VA decision 
regarding the level of disability was made.  See Marso, 13 
Vet. App. at 260.  The appellant filed her claim for DIC 
benefits in November 1997, which was after the March 1992 
effective date of § 20.1106.  Moreover, the veteran had filed 
and the RO had denied a claim of service connection for 
oropharyngeal cancer in January 1997, and the veteran had not 
appealed.  Consequently, the exceptions in Carpenter and 
Wingo are not for application, and consideration of 
hypothetical entitlement is not warranted in this case.  

While the Board sympathizes with the appellant, it can find 
no basis under which to grant a claim for DIC benefits 
pursuant to 38 U.S.C.A. § 1318; therefore, the appeal must be 
denied.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence that 
convincingly reflects the criteria for entitlement to DIC 
benefits under 38 U.S.C.A. § 1318.  Rather, she has offered 
her own rather general arguments to the effect that she 
believes that she is entitled to such benefits.  It is noted 
that the appellant has not shown, nor claimed, that she is a 
medical expert, capable of rendering medical opinions.  
Therefore, her opinion is insufficient to demonstrate that 
she is entitled to DIC benefits under 38 U.S.C.A. § 1318.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

ORDER

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



